DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 9, 11, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Top et al. (US 2018/0231629 A1).
With respect to claim 1, Top discloses a n apparatus for imaging nano-magnetic particles (see Figure 6a-6b and 10), comprising: a measurement head in which a through hole for accommodating a sample including the nano magnetic particles is formed and in which an excitation coil and a detection coil are installed (see Figure 10, showing a MPI system with patient inside using coils as seen on Figures 6A and 6b); a field-free region generation unit for forming a field-free region, in which there are few or no magnetic fields (paragraphs 0017, 0021), in a spacing area between identical magnetic poles that face each other (see Figure 10 showing upper and lower sections #19a and #19b hence facing each other and creating a space in-between to accommodate the patient); and a control unit for applying a signal to the excitation coil when the measurement head is placed within the spacing area of the field-free region generation unit, controlling the field-free region so as to move in the sample (see control unit in computer control #20 as seen on Figure 11), and imaging 3D (see paragraph 0017) positional distribution of the nano magnetic particles included in the sample based on a detection signal output from the detection coil (see paragraphs 0047-0051 and 0052-0053).  
With respect to claims 4 and 16, Top discloses the field-free region is a Field-Free Point (FFP) or a Field-Free Line (FFL) (see Abstract and paragraph 0017).  
With respect to claims 5 or 17, Top discloses the identical magnetic poles that face each other are formed using at least one of a permanent magnet and a direct-current (DC) coil (see paragraphs 0003 and 0015).  
With respect to claim 7, Top discloses the identical magnetic poles that face each 18other are two pairs (see Figure 6B).  
With respect to claim 9, Top discloses a first driving unit for rotating or linearly moving the field-free region generation unit (see paragraph 0050). 
With respect to claims 11, 13, 18 and 20, Top discloses the control unit (see control unit in computer control #20 as seen on Figure 11) generates a 2D image (see paragraph 0046), which is 2D positional distribution of nano magnetic particles included in a cross section of the sample, based on the detection signal (see paragraph 0046), and generates a 3D image by synthesizing multiple 2D images corresponding to multiple cross sections that are parallel to each other (see paragraphs 0017).  
With respect to claim 14, Top discloses a method for imaging nano magnetic particles, comprising: applying a signal to an excitation coil installed in a measurement head that accommodates a sample including the nano magnetic particles (see paragraph 0044); and moving a field-free region, in which there are few or no magnetic fields (see paragraph 0050) and which is generated in a spacing area between identical magnetic poles facing each other (see Figure 10 showing upper and lower sections #19a and #19b hence facing each other and creating a space in-between to accommodate the patient), in a sample and imaging 3D (see paragraph 0017) positional distribution of the nano magnetic particles included in the sample based on a detection signal output from a detection coil of the measurement head (see paragraphs 0047-0051 and 0052-0053).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Top et al. (US 2018/0231629 A1) in view of Biber (US 2015/0244482 A1).
With respect to claim 2, Top discloses the claimed invention as stated above except for excitation coil includes a low-frequency coil and a high-frequency coil and generates a mixed magnetic field by mixing a first magnetic field generated in the low-frequency coil with a second magnetic field generated in the high-frequency coil. However, Biber discloses a low-frequency coil and a high-frequency coil and generates a mixed magnetic field by mixing a first magnetic field generated in the low-frequency coil with a second magnetic field generated in the high-frequency coil (see paragraph 0037). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a low-frequency coil and a high-frequency coil and generates a mixed magnetic field by mixing a first magnetic field generated in the low-frequency coil with a second magnetic field generated in the high-frequency coil as taught by Biber with Top’s coil frequencies for the purpose of receiving said signal data and reconstructing said signal data into an accurate image of the region.   

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Top et al. (US 2018/0231629 A1) in view of Gilbert et al. (US 2014/0113828 A1).
With respect to claims 3 and 15, Top discloses the claimed invention as stated above except for the detection coil is a differential detection coil formed by connecting two coils wound in different directions. However, Gilbert discloses the detection coil is a differential detection coil formed by connecting two coils wound in different directions (see paragraphs 0267 and 0518).  Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the detection coil being a differential detection coil formed by connecting two coils wound in different directions as taught by Gilbert with Top’s coils for the purpose of choosing as a design choice one of many coil configurations to form any desired pattern that will provide a configuration with an increase in quality factor of a coil for providing a field since any coil configuration will perform equally well or perform the same function of providing a field wherein the configuration is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in configuration is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Top et al. (US 2018/0231629 A1) in view of Tonyushkin (US 2018/0335487 A1).

With respect to claim 6, Top discloses the claimed invention as stated above except for specifying that the permanent magnet is a neodium magnet. However, Tonyushkin discloses the permanent magnet is a neodium magnet (see paragraph 0118). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have permanent magnet being a neodium magnet as taught by Tonyushkin with Tops MR system for the purpose of disclosing a preferred material according to its suitability between all the known materials to form a magnet that performs the function of providing a magnetic field as intended and known by one of ordinary skill in the art at the time of the invention was filed. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Top et al. (US 2018/0231629 A1) in view of Graziani et al.  (US 2014/0159712 A1).
With respect to claim 10, Top discloses the claimed invention as stated above except for a second driving unit for moving the measurement head to the spacing area of the field-free region generation unit. However, Graziani discloses a second driving unit for moving the measurement head to the spacing area of the field-free region generation unit (see paragraph 0079 for the motion of units #108 and #110 and see paragraph 0035 for motion into the apparatus). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a first driving unit for rotating or linearly moving the field-free region generation unit and a second driving unit for moving the measurement head to the spacing area of the field-free region generation unit as taught by Graziani with Top’s apparatus for the purpose of more accurately provide a field in the specific regions for imaging by moving and rotating the apparatus to target the particular region more accurately. 




Allowable Subject Matter
Claims 8, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 discloses differ MR apparatuses with FFL or FFP regions with coil variations. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866